Title: To Thomas Jefferson from William Short, 5 December 1821
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Dec: 5. 1821.
I return you a thousand thanks for your kind & friendly letter of the 24th ulto. The details as to the state, of your health, I had been long wishing for—They are now doubly gratifying to me, as they inform me that you have so perfectly recovered from the only inroad I had ever known on your constitution. And this attack I percieve was brought on by an inattention to the second maxim—il n’y a rien tant ennemi du bien; que le mieux—for you were well at Staunton but would be better. I have always indulged myself in the belief & hope (founded on your good constitution, regular life, as well au morale as au physique, & the salubrious air of Monticello) that you would gain the tontine of the subscribers of the Act of Independence. You are now only three survivors, & the other two are many years older than you. The drawer of the act then will most probably be the last survivor left to bequeath it to the generations who are to follow; & this is as it shd be.The last part of your letter gives me an authorization to write to you thus early, or I should not have ventured to trouble you so soon again. I avail myself of your enquiries as to Charles Thompson. I have since been to one of our Wistar parties, where I was certain I should meet with those most in the way of giving me information. I there found a gentleman who had that very day had a long conversation on his subject,  with Mr Norris, the brother of Mrs Dr Logan. The Norris family, it appears, keep up a regular communication with him, & Mr Norris had been expressly into the country about a week before to visit Mr Thompson—He found that his bodily faculties were in much better preservation than his mental—he ate well, slept well & was erect in his posture—had yet several teeth & sound ones—but his memory quite gone; insomuch that he had no recollection of Mr Norris, who was well & intimately known to him—& during Mr Norris’s visit which lasted a few hours only, he told him the same story four times.You will perhaps ask what is a Wistar-party; During the worthy Doctor’s life, he had a weekly party at his house principally, but by no means exclusively, devoted to his literary & scientific friends, All strangers so disposed were carried there—In the beginning Sunday was the appropriated evening—but by degrees the company becoming numerous, the religion of the wife became uneasy, & saturday was substituted. At the death of the good Doctor, this kind of rendezvous was so much missed, that six or eight of the attendants who had houses, agreed to take the Doctor’s mantle on themselves, & thus in turn, each had the rendezvous at his house, & calls it in his imitation the Wistar party. The greatest objection that I see to the system is that the American taste of incessant eating & drinking prevails too much at these supposed philosophical parties—cakes, almonds, raisins, ice creams, wine & all the paraphernalia of the Ladies tea parties, are exhibited. Correa used to be a constant attendant, & the oracle of the party.To your enquiry concerning him I can only say that the last intelligence received here is by the Portuguese consul, who learned indirectly by a friend from Lisbon that Corea arrived there in August last—that his health was bad & that he had gone to some medicinal waters in the neighborhood. Corea has entirely neglected all his friends here, having since his absence written only a few lines once or twice—This as regards Vaughan is more than neglect—it is down right ingratitude. His silence observed towards his friends here proceeds probably in some degree from his aversion to writing; but it is also, I apprehend, not without some kind of Jesuitical calculation. A gentleman who has lately arrived from Paris has also given us some account of C’s apparition there. It appears that he soon became disgusted, & after a very short stay left Paris for London. The explication was, that he had become dictatorial, impatient of contradiction & thus made himself disagreeable to his old friends, & of course they became indifferent to him.I cannot allow you to remain under the impression, which I infer from your letter, that I have voluntarily engaged in a Canada speculation. It was “not my will but my (avidity) which consented.”—or rather my forcibly owing land on the St. Lawrence (the N. York side) has arisen from the error or inattention of my counsel & agent; & is perhaps a proper punishment for my want of confidence in the public funds of the country. From my first returning I convinced myself that war would exist with England before the peace of Europe—So far I judged correctly—but I was wrong in the inference, that war would destroy the public credit & public funds. But believing this, I sought to convert the stock which I held into a mortgage on landed security, as a more solid foundation. I gave the preference to the State of N.Y. because the laws there are better as to that article than here & also because the legal interest is ‘7 instead of 6’ pct. As to the means of execution I was obliged to trust for them to counsel, recommended to me by a friend in whom I had with great reason, great confidence. The funds were sold & the amount placed on what my counsel deemed the most ample landed security; & so it was, if there had not been an error of judgment on the part of my counsel, & perjury on the part of the borrower—One whole township & the half of another were pledged—& on an affidavit made that there was no previous incumbrance, my counsel paid over the money, instead of waiting to have the records examined—For some years the interest was regularly paid, & would, no doubt, have so continued if the party had not become insolvent. On this the mortgage was foreclosed, & in proceeding to the sale it was discovered for the first time that the whole township had been previously pledged. This occurred whilst I was last in Europe. The half township alone remained secure—this was sold—& fell very far short of my debt of course—What added to the loss was that I was advised to become the purchaser of this land so as to make up my loss. It would have been much better if I had then pocketed the loss of 8 or 10000 dollars deficiency—for since that time this land has never yielded me one cent, & I have been moreover obliged to pay a considerable sum in taxes each year—& moreover was induced to advance at the time a considerable sum on mortgages in the same district, that the borrower might be enabled to make an operation which would put it in his power, as ever said, to sell immediately the land I had purchased &c &c.—And this second loan besides as in some jeopardy—so that my N. York mortgages not only expose me to great present inconvenience, but future loss, under the folly of throwing good money after bad. Thus you will see  it has not been with me a preference of the Polar regions to groves of olives—but an error of judgment or as some would say perhaps, an unavoidable misfortune although I am willing to attribute it, to acause I think it just, to an error of judgment.I am much gratified by what you say of the University, & shall look to the public prints with impatience for the report you speak of—I look forward with confidence & pleasure to the paying you & the University a visit. I cannot fix the time with precision, but nothing within my control shall retard it beyond the ensuing year. Whatever may be the  I beg you to do me the justice to believe that my sentiments for the founder of us & cause of the University are invariable—& that no friend whom he has, can feel a warmer more grateful affection for him than hisfriend & servantW Short